Filed 5/3/22 In re C.Y. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re C.Y. et al.,
          Persons Coming Under the
          Juvenile Court Law.


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,
             Plaintiff and Respondent,                                  A163387
 v.
                                                                        (Alameda County
 A.Y.,
                                                                        Super. Ct. Nos. JD033671-01,
             Defendant and Appellant.                                   JD033672-01, JD033673-01)


         A.Y. (mother) appeals from orders of the juvenile court finding it lacked
jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement
Act (UCCJEA) (Fam. Code,1 § 3400 et seq.) to make initial child custody
determinations regarding her three children, C.Y., R.Y., and M.Y. Mother
argues the juvenile court erred in (1) concluding that Iowa, not California,
had subject matter jurisdiction over the proceedings, and (2) finding that
Iowa was the more appropriate forum under section 3427 without first


         1   Undesignated statutory references are to the Family Code.

                                                               1
considering all of the statutory factors relevant to that determination and
allowing the parties to present evidence. We affirm.
                               BACKGROUND2
      Mother and U.Y. (father) are married and have three children: C.Y.,
R.Y., and M.Y.3 The children were born in Colorado in 2008, 2010, and 2013,
respectively, and are United States citizens. At various times, the children
and parents lived in Colorado, Iowa, or Mexico.
      On June 17, 2021, the Agency filed dependency petitions in the
Alameda County Superior Court on behalf of each child for failure to protect
(Welf. & Inst. Code, § 300, subd. (b)(1)) and the lack of provision for support.
(Id., § 300, subd. (g).) The petitions alleged that in 2016 and 2017, Iowa child
welfare authorities brought allegations of child abuse and/or neglect against
the parents, who were both incarcerated, and left the children in the care of a
family friend with a history of drug use. The petitions also alleged that on
May 20, 2020, while the children were living with father in Mexico, they were
removed from his care based on allegations that father was using drugs and
had left the children to live in a known drug house. Finally, the petitions
alleged that as of May 21, 2021, mother had been serving a seven-year
sentence in federal prison in Dublin, California.



      2 Separate dependency petitions were filed on behalf of each child, and
the record on appeal includes three clerk’s transcripts corresponding to each
case. The Agency notes that the clerk’s transcripts are duplicative, and
therefore the only clerk’s transcript cited by the parties is the one filed in In
re C.Y. (Super. Ct., Alameda County, No. JD-033671-01). We have reviewed
the record and agree that the clerk’s transcripts contain substantively the
same documents. As do the parties, we cite to the clerk’s transcript in In re
C.Y. for ease of reference.
      U.Y., the alleged father of the children, is not R.Y.’s biological father,
      3

whose whereabouts were unknown to mother or the family.
                                        2
      In its detention report, the Agency noted it was investigating whether
Iowa was the home state of the children. In an interview, father stated that
he was born in Mexico and subsequently moved to the United States. In
2018, he was deported to Mexico in 2018 when he was released from prison
for immigration issues. Mother and the children then moved from Iowa to
Mexico in 2019. In May 2020, Sistema Naccional Para El Desarrollo Integral
De La Familia (SNDIF), Mexico’s child welfare authorities, removed the
children from father’s care due to allegations that father was using drugs and
the children were living in a known drug house. At that time, mother was
incarcerated in San Diego, California, and did not have family who could
provide for the children. Because the children were United States citizens
and father declined to speak with SNDIF regarding reunifying or regaining
custody, SNDIF did not recommend returning the children to father. In June
2020, SNDIF formally requested the repatriation of the children. Then, on
June 15, 2021, after living in a detention center in Mexico for one year, the
children were picked up at the Mexican Consulate at the United States
border by an emergency response worker with the Agency and were delivered
into protective custody at the Agency’s assessment center.
      The Agency recommended that the court exercise temporary emergency
jurisdiction under the UCCJEA over the children and detain them until their
home state was determined.
      A detention hearing was held on June 21. Mother objected to the
juvenile court making any orders on the grounds that neither Alameda
County nor the State of California was a proper venue for the cases, and
requested the dismissal of the cases pending a finding of the proper
jurisdiction. Over mother’s objection, the court asserted temporary
emergency jurisdiction and detained the children. The court continued the


                                       3
matter, ordered the Agency to continue its efforts towards ascertaining the
children’s home state, and set a combined jurisdiction and disposition hearing
for July 9.
      In connection with that hearing, the Agency prepared a report, which
noted it had reached out to child welfare authorities in Iowa and a clerk in
the Iowa District Court for Polk County, Juvenile Division (Iowa court). A
judge assigned to the Iowa court responded it did not have an existing case
related to the children. The Agency also reported that Iowa was the last
state the children lived in prior to moving to Mexico in 2019. Additionally,
the children last attended school and received medical and dental services in
Polk County in 2019.
      At the July 9 hearing, the Agency reported it still had not determined
whether the children’s home state was Iowa or Colorado, and thus the court
ordered the Agency to continue its investigation on that issue. The court
added that once it had more information concerning the children’s contacts
with Iowa, it would reach out to the Iowa court to discuss the issue of
jurisdiction. The court maintained temporary emergency jurisdiction and
continued the jurisdiction and disposition hearing to July 21.
      At the hearing on July 21, the juvenile court stated it had no updates
on whether the Iowa court was willing to accept jurisdiction. The court made
several attempts to contact the judge in the Iowa court but the two courts
were only able to exchange voicemails. Retaining emergency jurisdiction
under the UCCJEA, the court continued the hearing to August 12.
      On August 11, the Agency filed an addendum report stating its
investigation into the children’s home state was still ongoing. Mother told
the Agency that she was raised in Iowa and lived in Colorado in the 20 years
prior to her incarceration. A family friend and teacher of the children also


                                       4
reported that mother and father moved from Colorado to Iowa. When asked
about knowing or contacting any relatives, R.Y. stated he would like to return
to Iowa. M.Y. also expressed she wanted to live in Iowa with mother’s close
friend, to whom the children felt connected. C.Y. stated that if they had to
leave Alameda County, they would want to live with an aunt in Iowa. The
Agency recommended that the court find that the children’s home state still
was unknown and continue to exercise temporary emergency jurisdiction.
      On August 12, the court held a hearing, at which mother was present
and the parties presented arguments on whether the juvenile court had
subject matter jurisdiction under the UCCJEA. The Agency informed the
court that, depending on the status of the court’s conversations with the Iowa
court regarding jurisdiction, it was prepared to make the following
alternative recommendations: if the Iowa court was willing to accept
jurisdiction, then the Agency would request that the cases be transferred to
Iowa. But if the Iowa court declined jurisdiction, then the Agency would
recommend that the juvenile court accept jurisdiction. The juvenile court
stated that because there was no open case in the Iowa court, it “[was]
like . . . well what can we do[?]”
      The juvenile court, however, determined that it was empowered to
decide if it had jurisdiction under the UCCJEA, regardless of whether other
states were “willing to take jurisdiction” or whether a suitable placement for
the children in those states could be found. The court also rejected the
suggestion from the children’s attorney that either Iowa or Colorado declined
to exercise jurisdiction, stating, “Nobody is declining.”
      The Agency also argued that the home state of the children was not
California. Mother’s counsel stated she did not “know if [the children] really
do have Iowa as a possible home state.” In any event, she requested that the


                                        5
children remain in California because a placement in California was found
and mother wanted an opportunity for visitation. Father’s counsel
responded, “It is really clear that the children have not lived in California
prior to Mexico releasing them to Alameda County. [¶] . . . [¶] [T]here are
ties in Colorado, as well as in Iowa, but there is no relative or anyone here.”
      Following that argument, the court concluded it had no jurisdiction
under the UCCJEA for the following reasons.
      “The Court finds that the children have not resided in the State of
California, neither parent has significant contacts with the State of
California.
      “The fact that the mother was caused to be incarcerated in federal
prison in Dublin, California, does not establish residency, per se.
      “And certainly not for the children. [¶] . . . [¶]
      “The Court is aware that [C.Y.], the oldest child, attended school in Des
Moines, Iowa, from about July of 2016 to October of 2019. [¶] [R.Y.]
attended school in Des Moines, Iowa from July 2017, to that same period,
October 2019, wherein the children moved to Baja, California, in the Nation
of Mexico. [¶] And, then, little [M.Y.] attended school, including pre-
k[indergarten], also in Des Moines, Iowa, from 2017 to—and through the first
grade, part of the year, at least, in October of 2019, when the family moved to
Mexico. [¶] And there is child welfare history in Polk County, Iowa, with
numerous reports where the Court is aware, in 2018, 2017, and 2016.
      “ . . . I think Iowa is the home state of these children, and certainly
there is no home state standing here in California.
      “[T]he Agency shall cause the children to be returned to Iowa.”
      The court then ordered the transfer of the cases to the Iowa agency for
children and family services.


                                         6
      The next day, mother filed a motion for reconsideration, arguing that
the home state of the children was Mexico, not Iowa, and since Mexico
declined jurisdiction, California assumed jurisdiction pursuant to
section 3421, subdivision (a).4 Mother also argued that transferring the
children to Iowa would not be in their best interests.
      On September 1, the court held a hearing on the motion for
reconsideration at which a child welfare supervisor from Polk County was
present. The supervisor reported she was in contact with a relative in Iowa
who was willing to take custody of the children but still needed to complete a
background check.
      Mother’s counsel then presented arguments on the motion for
reconsideration. She asserted “there were new facts” warranting
reconsideration. However, the allegedly new facts she pointed to were those
contained in the Agency’s report prepared for the prior hearing, namely that
the children last lived in Iowa in 2019. Counsel argued “regarding the
significant connection to Iowa, this is news to us” and requested an
evidentiary hearing to “flush out more facts.” Additionally, counsel stated an
evidentiary hearing would allow mother to assert “facts that might lead the
Court to believe that maybe there are more significant connections to
California because [mother] is currently incarcerated in a federal prison in
Dublin” and thus a “resident of California.” Counsel also maintained that
Mexico, not Iowa, was the children’s home state.




      4  The minors also filed a motion for reconsideration, arguing that Iowa
was not their home state, and that the court’s resolution of the jurisdiction
issue was premature because it was still possible that the Iowa court could
still decline jurisdiction. However, minors’ counsel later withdrew the motion
after learning of a potential placement with a relative in Iowa.
                                       7
      The court denied the motion for reconsideration, on the grounds that
mother raised no facts or law that was not available or presented as of the
August 12 hearing.
      This appeal followed.
                                DISCUSSION
      Mother argues that the juvenile court erred in finding it did not have
subject matter jurisdiction under the UCCJEA. She also contends the court
abused its discretion in finding, on its “own motion,” that Iowa was the more
convenient forum under section 3427 and declining to exercise the
jurisdiction it had. We reject these arguments.
      Subject Matter Jurisdiction
         The Law
      The UCCJEA is the exclusive method for determining subject matter
jurisdiction for child custody proceedings involving other jurisdictions.
(§ 3421, subd. (b); In re A.C. (2017) 13 Cal.App.5th 661, 668 (A.C.).) “The
UCCJEA is designed to avoid jurisdictional conflicts between states and
relitigation of custody decisions, promote cooperation between states, and
facilitate enforcement of another state’s custody decrees.” (In re R.L. (2016)
4 Cal.App.5th 125, 136.) Foreign countries are treated as states for the
purpose of determining jurisdiction. (§ 3405, subd. (a).)
      “Subject matter jurisdiction over a dependency action or other child
custody proceeding either exists or does not exist at the time the petition is
filed, and jurisdiction under the UCCJEA may not be conferred by mere
presence of the parties or by stipulation, consent, waiver, or estoppel.” (A.C.,
supra, 13 Cal.App.5th at p. 668.)




                                       8
      Section 3421, subdivision (a) sets forth four alternative ways a target
state gains subject matter jurisdiction.5
      The first is if the target state has “home state” jurisdiction. (§ 3421,
subd. (a)(1). A child’s “home state” is “the state in which a child lived with a
parent or a person acting as a parent for at least six consecutive months
immediately before the commencement of a child custody proceeding.”
(§ 3402, subd. (g).)
      The second is “significant connection” jurisdiction. (§ 3421,
subd. (a)(2).) This applies if no state had home state jurisdiction, or if the
home state declines to exercise jurisdiction because the target state is a more
appropriate forum, and (A) the child and at least one parent have a
significant connection with the state, and (B) substantial evidence is
available in the target state “concerning the child’s care, protection, training,
and personal relationships.” (§ 3421, subd. (a)(2).)
      The third basis for jurisdiction arises if all courts that have jurisdiction
under the first two grounds have declined to exercise jurisdiction because a
court of the target state is the more appropriate forum. (§ 3421, subd. (a)(3).)
      The fourth basis is if no court of any state would have jurisdiction
under the first three grounds. (§ 3421, subd. (a)(4).)




      5  Even if jurisdiction under section 3421, subdivision (a) rests with
another state or a country, a California court may exercise “temporary
emergency jurisdiction” where, as here, a “child is present in this state
and . . . it is necessary in an emergency to protect the child because the
child . . . is subjected to, or threatened with, mistreatment or abuse.” (§ 3424,
subd. (a).) However, temporary emergency jurisdiction does not confer
authority to make a permanent child custody determination. (In re C.T.
(2002) 100 Cal.App.4th 101, 108.)
                                        9
      Section 3421, subdivision (c) provides that “[p]hysical presence of, or
personal jurisdiction over, a party or a child is not necessary or sufficient to
make a child custody determination.”
      On appeal, when facts are contested, we review the juvenile court’s
jurisdictional finding under the UCCJEA for substantial evidence. (A.C.,
supra, 13 Cal.App.5th at p. 669.) “ ‘When conducting a substantial evidence
review, we must review the entire record in the light most favorable to the
prevailing party, resolve all conflicts in the evidence in favor of the ruling or
judgment being reviewed, and indulge all reasonable inferences in support of
the family [or juvenile] court’s findings.’ ” (Ibid.) However, we independently
review the juvenile court’s interpretation of statutes and its determination of
jurisdictional facts based on undisputed evidence. (Id. at p. 670.)
         The Juvenile Court Correctly Found It Lacked Jurisdiction
      The parties agree, and the record shows, that California is not the
home state of the children. There also is no dispute, and we agree, there is no
evidence that the children and at least one parent had a “significant
connection” with California other than mere physical presence. Accordingly,
subject matter jurisdiction in California did not exist under the first and
second bases under section 3421, subdivision (a).
      Instead, mother argues California has the third kind of jurisdiction
because all of the courts having jurisdiction—Iowa and Mexico—have
declined to exercise jurisdiction on the ground that California is the more
appropriate forum. (§ 3421, subd. (a)(3).) Therefore, she contends the
juvenile court erred in finding it lacked jurisdiction.
      In determining whether California assumed jurisdiction under
section 3421, subdivision (a)(3), we begin by addressing whether Iowa or
Mexico had jurisdiction, either because it was the home state of the children


                                        10
or the children had a significant connection with it. (See § 3421, subd. (a)(1),
(2).) We turn first to the issue of the children’s home state. A child’s “home
state” under the UCCJEA is the state in which they “lived with a parent or a
person acting as a parent for at least six consecutive months immediately
before the commencement of [this] child custody proceeding.” (§ 3402, subd.
(g).) The dependency proceedings commenced on June 17, 2021. It is
undisputed that for at least six months prior to that date the children lived in
Mexico under the care of Mexican child welfare authorities. Thus, mother
argues that Mexico, not Iowa, was the home state of the children. We agree
and conclude the court incorrectly found Iowa to be the children’s home state.
      The court’s error, however, was harmless. (See In re A.G. (2020)
58 Cal.App.5th 973, 1015 [appellate courts generally apply harmless error
analysis in dependency proceedings, asking whether it is “ ‘reasonably
probable the result would have been more favorable to the appealing party
but for the error’ ”]; accord, In re M.S. (2019) 41 Cal.App.5th 568, 590–591;
In re Celine R. (2003) 31 Cal.4th 45, 59–60.) As now explained, mother
concedes that Iowa otherwise had jurisdiction based on the “significant
connection” test, and she cannot show that Iowa declined to exercise
jurisdiction—thereby failing to establish California assumed jurisdiction
under section 3421, subdivision (a)(3).
      Even if Iowa did not have “home state” jurisdiction, the record supports
a finding that Iowa had “significant connection” jurisdiction. (§ 3421,
subd. (a)(2), .) The Agency asserts, and mother does not dispute, that the
children and at least one parent have a significant connection with Iowa, and
substantial evidence is available in Iowa “concerning the child[ren’s] care,
protection, training, and personal relationships.” (§ 3421, subd. (a)(2)(A),
(B).) As the Agency notes, the evidence demonstrates that the children


                                       11
resided in Iowa with one or both of their parents between 2016 and 2019;
they received medical and dental services and attended school in Iowa during
that time frame; social services agencies in Iowa were familiar with the
family, as there were allegations of abuse and neglect in 2016, 2017, and
2018 while they were living in Iowa; the children identified family friends or
relatives in Iowa whom they either lived with previously or felt close to, and
whom they wanted to live with during the pendency of these proceedings; and
the Polk County child welfare supervisor indicated it was already in contact
with a relative in Iowa, and the relative was willing to take custody of the
children. All of this more than amply demonstrates the family’s significant
connections to Iowa and the availability of evidence about the children in
Iowa.
        Having established that Mexico and Iowa had “home state” or
“significant connection” jurisdiction, we next determine if they declined to
exercise jurisdiction on the ground that California was the more appropriate
forum. (§ 3421, subd. (a)(3).) Relying on In re M.M. (2015) 240 Cal.App.4th
703 (M.M.), mother argues “[b]oth Iowa and Mexico had no intention of
exercising jurisdiction and their actions inferred a declination of jurisdiction.”
In M.M., the social services agency filed a dependency petition in the San
Diego County Superior Court regarding a child who had lived for less than six
months in California, but had previously lived in Japan, which was deemed
the child’s home state. (Id. at pp. 706, 711.) The juvenile court attempted to
contact a family court in Japan to discuss whether it would exercise
jurisdiction over the case. (Id. at pp. 710, 714–715.) Japan court
representatives, however, informed the juvenile court that it would be
inappropriate for one of its judges to discuss by telephone or e-mail the
matter of jurisdiction regarding a specific case. (Id. at p. 710.) The juvenile


                                       12
court also did not receive a timely response from the Japan court to a detailed
letter regarding jurisdiction. (Id. at p. 711.) Accordingly, the court stated it
had exhausted its efforts to discuss the jurisdiction issue with a Japan court,
concluded the Japan court was not interested in discussing that issue, and
found it had jurisdiction under the UCCJEA. (Id. at pp. 709, 712.)
      The appellate court affirmed. (M.M., supra, 240 Cal.App.4th at
pp. 718–719.) The court rejected a requirement that the home state decline
jurisdiction by an express order finding that California is a more appropriate
forum. Adopting such a rule, the court explained, “has the real potential to
leave a child in a child custody proceeding in a state of limbo between two
forums,” a result that “would be antithetical” to the dependency scheme and
its underlying public policy favoring prompt resolution. (Id. at pp. 716–717.)
The court endorsed a different approach: “[W]hen a home state declines
jurisdiction in any manner that conveys its intent not to exercise jurisdiction
over a child in connection with a child custody proceeding, including inaction
or, as in the instant case, by refusing to even discuss the issue of jurisdiction
despite myriad good faith attempts to do so by the juvenile court, . . . such
inaction or refusal is tantamount to a declination of jurisdiction by the home
state on the grounds California is the more appropriate forum . . . .” (M.M.,
at p. 717.)
      Under the reasoning of M.M., we agree with mother that Mexico
conveyed its intent not to exercise jurisdiction over the dependency cases
when it declined to return the children to father in Mexico, physically turned
over the children to the Agency’s custody, and formally requested the
children’s repatriation.
      Mother argues Iowa also declined jurisdiction but does not provide any
supporting facts or reasoned legal argument. It is mother’s, not this court’s,


                                       13
obligation to develop points raised on appeal, and her failure to do so allows
us to deem the argument forfeited. (See A.C., supra, 13 Cal.App.5th at
p. 672.) Mother’s attempt to expound on the argument in her reply brief does
not cure her failure to develop it in her opening brief. (See Estate of Bonzi
(2013) 216 Cal.App.4th 1085, 1106, fn. 6.)
      Forfeiture aside, we disagree that the Iowa court conveyed an intent
not to exercise jurisdiction. In contrast to the Japan court in M.M., the Iowa
court did not refuse to discuss the issue of jurisdiction with the juvenile court.
Nor did it ignore the juvenile court’s phone calls. Although the Iowa court
stated that it had no open case regarding the children and did not provide a
definitive answer to the jurisdiction question, these facts do not convey its
intent not to exercise jurisdiction, as mother asserts. At most, the evidence
showed the Iowa court was unclear on how to proceed because of the lack of
an open case. Further, there is no evidence suggesting the Iowa court
believed California to be the more appropriate forum. To the contrary, after
this appeal was filed, dependency cases on behalf of the children were
brought in the Iowa court, which expressly found it had subject matter
jurisdiction.6
      Thus, because the record supports that the Iowa court had jurisdiction
and did not decline to exercise it, mother has not established California
gained the third kind of jurisdiction. (§ 3421, subd. (a)(3).) For this reason,
jurisdiction in California also did not exist under the fourth statutory basis
because it cannot be said that “[n]o court of any other state would have
jurisdiction.” (§ 3421, subd. (a)(4).)




      6 We previously granted the Agency’s unopposed request that we take
judicial notice of the pleadings filed in the children’s Iowa court cases.
                                         14
      In sum and in short, the juvenile court did not err in concluding it
lacked jurisdiction.
      Remaining Arguments under Section 3427
      We turn to mother’s arguments based on section 3427, which provides:
“A court of this state that has jurisdiction under this part to make a child
custody determination may decline to exercise its jurisdiction at any time if it
determines that it is an inconvenient forum under the circumstances and
that a court of another state is a more appropriate forum. The issue of
inconvenient forum may be raised upon motion of a party, the court’s own
motion, or request of another court.” (§ 3427, subd. (a).) In making this
determination, a court “shall consider all relevant factors” enumerated in
section 3427 and “shall allow the parties to submit information” on the issue.
(§ 3427, subd. (b).) Mother argues that the juvenile court abused its
discretion in finding, on its “own motion,” that Iowa was the more convenient
forum under section 3427 because it did not consider all of the factors set
forth in that provision and did not give her an opportunity to present
evidence. The Agency counters that these arguments are forfeited due to
mother’s failure to raise them below and, in any event, lack merit. We agree
with the Agency on both points.
      Mother admits that she did not raise in the juvenile court the issue of
whether the court should decline jurisdiction under section 3427. She
nonetheless argues in her reply brief that the claim was not forfeited because
she “raised subject matter jurisdiction” below. This argument is unavailing.
Mother conflates the findings under section 3421—addressing whether
subject matter jurisdiction in California exists—with the findings under
section 3427—addressing whether a California court already deemed to have
jurisdiction may decline to exercise it because another forum is more


                                       15
appropriate. Because mother did not raise any arguments based on section
3427, she has forfeited such arguments on appeal. (In re Riva M. (1991)
235 Cal.App.3d 403, 411–412 [“As a general rule, a party is precluded from
urging on appeal any point not raised in the trial court”].)
      Even if mother preserved her arguments, they fail on the merits.
Contrary to mother’s assertions, the record does not show the court made
findings under section 3427. Nowhere does the court mention section 3427 or
purport to apply the factors in section 3427, subdivision (b). Mother points to
the court’s statements that the children had “significant contacts with and
lived over the past several years” in Iowa based on their attendance at school
and child welfare history in Iowa. However, the court’s statements indicate
that it was analyzing the extent of children’s contacts with Iowa for the
purpose of determining whether it had jurisdiction under section 3421,
subdivision (a). It was not considering whether Iowa was the more
appropriate forum for purposes of section 3427. Simply put, the issue of
inconvenient forum under section 3427 was not an issue before the court.
Mother’s assertion that the court inappropriately made section 3427 findings
without affording her an opportunity to present evidence is unfounded.
      Moreover, the juvenile court was correct not to consider section 3427
because that provision did not apply in this case. As noted, for a California
court to decline jurisdiction on the grounds that another forum is more
convenient under section 3427, the California court must have jurisdiction in
the first instance. (§ 3427, subd. (a).) The juvenile court here found it did not
have jurisdiction, a finding that we uphold. Thus, section 3427 did not apply,
and the court was not required to consider any, much less all, of the
enumerated factors in section 3427, subdivision (b).




                                       16
                        DISPOSITION
The orders appealed from are affirmed.




                              17
                                   _________________________
                                   Richman, Acting P. J.


We concur:


_________________________
Miller, J.


_________________________
Mayfield, J. *




In re C.Y., R.Y., and M.Y. (A163387)

      *Judge of the Mendocino Superior Court, Judge Cindee Mayfield, sitting as
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                       18